UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7216



CALVIN ANGELO COWARD,

                                                Petitioner - Appellant,

             versus


D. SCOTT DODRILL, Warden; UNITED STATES OF
AMERICA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-398-5-HO)


Submitted:    October 31, 2002               Decided:   December 3, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Angelo Coward, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Fenita Morris Shepard, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin   Coward,   a   federal   prisoner,   appeals   the   district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), and the district court’s order denying his Federal

Rule of Civil Procedure Rule 59(e) motion to amend.               We have

reviewed the record and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.              See Coward v.

Dodrill, No. CA-01-398-5-HO (E.D.N.C. May 31, & July 5, 2002).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2